Citation Nr: 0302240	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  97-32 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an increased rating for degenerative joint 
disease of the left knee with bursitis and internal 
derangement, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to his 
retirement in July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which continued a 10 percent 
rating for degenerative joint disease of the left knee with 
bursitis and internal derangement.  During the pendency of 
this appeal, the veteran relocated to Missouri.  The St. 
Louis RO is now the agency of original jurisdiction.

While the veteran requested a Travel Board hearing in his 
October 1997 substantive appeal, he failed to appear for the 
scheduled hearing.  As such, his request is deemed withdrawn. 
See 38 C.F.R. 20.704(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The medical evidence of record reflects slight impairment 
of the veteran's left knee.

3.  Degenerative arthritis of the left knee has been 
established by x-ray evidence and painful motion.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an evaluation in excess of 
10 percent disabling for degenerative joint disease of the 
left knee with bursitis and internal derangement, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 4.7, 3.159, 3.321, Part 4, 
including §  4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for entitlement to a separate 10 percent 
evaluation for arthritis of the left knee have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including 
§ 4.71a, Diagnostic Code 5003 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the January 1997 rating decision, the August 1997 
statement of the case (SOC), and the June 2000 supplemental 
statement of the case (SSOC), the RO denied the increased 
rating claim on the substantive merits, based on the standard 
of review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the appellant 's 
claims under the correct standard.  

The Board will apply the current standard in adjudicating the 
appellant 's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record shows that in June 1999, the 
veteran's claim was remanded by the Board for further develop 
and adjudication.  Pursuant to Board remand, several attempts 
were made to obtain the names and addresses of all medical 
care providers who treated the veteran's left knee since 
December 1995.  To date, the veteran has failed to provide 
the requested information. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records, service personnel records, 
private medical records, and VA outpatient treatment records, 
have been associated with the claims folder.  The veteran was 
also afforded VA examinations in connection with his claims. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  Accordingly, the Board will address the merits 
of the veteran's claims.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Background

Historically, in a December 1992 rating decision, service 
connection was granted for degenerative joint disease of the 
left knee with bursitis and internal derangement.  The 
veteran's left knee was assigned a combined 10 percent rating 
under diagnostic codes 5257 and 5003, from August 1992. See 
38 C.F.R. § 4.71a. The veteran filed a claim for an increased 
rating in December 1996.  In a January 1997 rating decision, 
the combined 10 percent disabling rating was continued. The 
veteran disagreed with the 10 percent rating and initiated 
this appeal.  Pursuant to a 
June 1999 decision, the Board remanded the matter for a VA 
examination and consideration of entitlement to separate 
ratings under diagnostic codes 5257 and 5003.  In a June 2000 
SOC, the RO continued the combined 10 percent rating.

I. Entitlement to an increased rating for degenerative joint 
disease of the left knee with bursitis and internal 
derangement.

The veteran contends that he is entitled to a higher 
evaluation for his service-connected left knee.  
Specifically, the veteran contends that his condition has 
worsened, to include such symptoms as pain, popping, fatigue, 
and instability.

The veteran's degenerative joint disease of the left knee 
with bursitis and internal derangement is currently rated 
under both diagnostic codes 5257 and 5003 as 10 percent 
disabling. See 38 C.F.R. § 4.71a.  The Board shall discuss 
the veteran's contentions that he is entitled to a separate 
rating for arthritis in Part II of the instant decision.  
Under diagnostic code 5257, a 10 percent rating is assigned 
for slight knee impairment due to recurrent subluxation or 
lateral instability; a 20 percent rating  requires moderate 
knee impairment due to recurrent subluxation or lateral 
instability. Id.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's left knee symptomatology more closely approximates 
the criteria for the currently assigned 10 percent rating. 
See 38 C.F.R. §§ 4.3,  4.7.  While there has been no specific 
findings with respect to instability or subluxation, the 
Board finds that veteran's overall left knee symptomatology 
is analogous to slight impairment under diagnostic code 5257. 
See 38 C.F.R. § 4.71a.  In this regard, VA outpatient 
treatment records dated in June 1992 contain findings of mild 
swelling of the veteran's left knee and those dated in June 
1995 show a continued diagnosis of left knee bursitis.  

Private medical records from Dr. J.K.J. dated in June 1994 
contain findings of tender lateral parapatellar and a 
diagnosis of left knee chondromalacia patella.  Dr. J.K.J. 
recommended that the veteran continue to use his patellar 
cut-out-brace.  Records from Dr. S.L.L. dated in September 
1996 contain findings of tenderness over the lateral joint 
line, some thickening of the IT band, and no significant 
crepitation. 

Upon VA examination in April 1997, the veteran complained of 
swelling and popping when he attempted to flex or extend his 
left knee.  He also indicated that when his knee was 
fatigued, it tended to buckle.  Physical examination revealed 
mild crepitation in both knees on flexion and extension.  The 
veteran was diagnosed with chondromalacia of the left knee.

Finally, upon VA examination in March 2000, the veteran again 
reported swelling and buckling of his left knee.  In 
addition, the veteran reported feelings of stiffness and 
grinding.  The veteran indicated that he wore a neoprene 
brace when at work.  Physical examination revealed a slight 
antalgic limp favoring the left knee when the veteran walked.  
There was moderate patellofemoral crepitus of both the right 
and left knee.  With palpation of the left knee, there was 
definite thickening along the lateral joint line and 
tenderness.

The Board finds that there are no other potentially 
applicable rating criteria that would allow for a higher 
rating.  The record does not reflect, nor does the veteran 
contend, that there is: moderate recurrent subluxation or 
lateral instability (diagnostic code 5257); ankylosis of the 
left knee (diagnostic code 5256); flexion of the left limited 
to 30 degrees (diagnostic code 5260); extension of the leg 
limited to 15 degrees (diagnostic code 5261); or impairment 
of the tibia and fibula with moderate knee and ankle 
disability (diagnostic code 5262). See 38 C.F.R. § 4.71a.  
Therefore, the veteran's claim for a rating in excess of 10 
percent disabling for degenerative arthritis with bursitis 
and internal derangement, is denied.

The Board would note, that while not unmindful of the 
veteran's credible complaints of pain, pursuant to 38 C.F.R. 
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion. See Johnson v. Brown, 9 Vet. App. 7, 12 
(1996).  Further, though the Board is aware of the September 
1996 MRI report, which revealed a comminuted complex tear of 
the anterior horn of the lateral meniscus, there has been no 
findings that the aforementioned is related to the service-
connected left knee disability.  Even if the Board were to 
assume that a meniscus tear was related to the service-
connected disability, a separate rating under diagnostic code 
5259 as opposed to diagnostic code 5257 would be pyramiding 
in light of the Board's decision to grant a separate rating 
for arthritis.  

The primary factors weighing for an approximation of slight 
instability are the extended period for which the 10 percent 
rating has been in effect and the April 2000 examiner's 
observation that "long periods of standing and walking" 
generate symptoms.  The veteran related that 'sometimes the 
knee tends to give way or buckle."  In addition, it is not 
unambiguously clear that the 10 percent rating had not been 
based on "slight" instability.  The Board does not reduce a 
rating for a component of a disability because a separate 
evaluation for a companion disability (i.e., arthritis) is 
warranted. 


II. Entitlement to a separate compensable evaluation for 
arthritis of left knee.

In a December 1992 rating decision, the RO found that there 
was positive evidence of degenerative arthritis of the left 
knee.  They did not grant the veteran a separate evaluation 
for arthritis and instead assigned a combined rating for 
degenerative joint disease of the left knee with bursitis and 
internal derangement under both diagnostic codes 5257 and 
5003.  The veteran is contending that he is entitled to a 
separate evaluation for arthritis of the left knee.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. See 38 C.F.R. 
§ 4.71a.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. Id.  
Pursuant to VAOPGPREC 9-98, a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.

In the instant case, while the March 2000 VA examiner found 
that x-rays taken in conjunction with the veteran's 
examination were negative, degenerative arthritis has been 
clearly established by x-ray evidence in the past, to include 
x-rays dated in September 1992, September 1996, and April 
1997. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Painful 
motion has also been established. See 38 C.F.R. § 4.59.  Upon 
physical examination in March 2000, the veteran had limited 
flexion to 115 degrees, with complaints of pain at full 
extension.  Further, the veteran was only able to squat to 
120 degrees with complaints of left anterior knee pain.  
Therefore, the Board finds that based on the evidence of 
record, and in light of the applicable laws and regulations, 
a separate rating is warranted for degenerative arthritis of 
the left knee.

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's degenerative joint disease of 
the left knee with bursitis and internal derangement, and 
their effects on the veteran's earning capacity and ordinary 
activity have been considered. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41. Should the veteran's disability picture change in 
the future, he may be assigned a higher rating. See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for assignment 
of an evaluation other than those noted above.  

Finally, the evidence does not reflect that the veteran's 
left knee disability has caused marked interference with 
employment such that application of the regular schedular 
standards is rendered impracticable.  The VA Schedule for 
Rating Disabilities is premised on the average impairment in 
earning capacity.   Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative joint disease with bursitis and 
internal derangement is denied.  

Entitlement to a separate 10 percent rating for arthritis is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

